Lawrence, Judge:
Presented for determination by the court is the proper dutiable value of an importation of ferro-tungsten imported *630from England which forms the subject of this appeal for a reappraisement.
The parties hereto have stipulated and agreed that at the time of exportation of the involved ferro-tungsten the price at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities, and in the ordinary course of trade, was 9 shillings, 3 pence (British currency) per pound, tungsten content, net, packed. It was further stipulated and agreed by the parties that at the time of exportation of the ferro-tungsten in issue there was no higher export value for such or similar merchandise.
On the agreed facts, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the merchandise here involved, and that such value is 9 shillings, 3 pence (British currency) per pound, tungsten content, net, packed.
Judgment will be entered accordingly.